


109 HR 5662 IH: Reduce Individuals’ Dependence on

U.S. House of Representatives
2006-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5662
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2006
			Mr. Fitzpatrick of
			 Pennsylvania (for himself and Mr.
			 Blumenauer) introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  individuals a deduction for certain mass public transportation
		  expenses.
	
	
		1.Short titleThis Act may be cited as the
			 Reduce Individuals’ Dependence on
			 Energy Act of 2006 or as the RIDE Act of
			 2006.
		2.Deduction for mass
			 public transportation expenses
			(a)In
			 generalPart VII of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to additional itemized deductions for
			 individuals) is amended by redesignating section 224 as section 225 and by
			 inserting after section 223 the following new section:
				
					224.Mass public
				transportation expenses
						(a)In
				generalIn the case of an
				individual, there shall be allowed as a deduction the aggregate amount paid or
				incurred by the taxpayer during the taxable year for transportation for the
				taxpayer on mass transit facilities which are owned or operated by a Federal,
				State, or local government, or a political subdivision thereof.
						(b)LimitationThe
				amount allowed as a deduction under subsection (a) with respect to any taxpayer
				for any taxable year shall not exceed $1260 (twice such amount in the case of a
				joint return if neither spouse is described in subsection (c) for the taxable
				year).
						(c)Employees
				receiving transportation fringe benefits ineligibleAmounts paid
				or incurred for transportation of an individual during any taxable year shall
				not be taken into account under subsection (a) if such individual receives any
				qualified transportation fringe which is excludable from gross income under
				section 132 for such taxable year.
						(d)Inflation
				adjustment
							(1)In
				generalIn the case of any taxable year beginning after 2007, the
				dollar amount contained in subsection (b) shall be increased by an amount equal
				to—
								(A)such dollar
				amount, multiplied by
								(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins determined by substituting calendar year
				2006 for calendar year 1992.
								(2)RoundingIf
				any increase determined under paragraph (1) is not a multiple of $5, such
				increase shall be rounded to the next lowest multiple of
				$5.
							.
			(b)Deduction
			 allowed in computing adjusted gross incomeSection 62(a) of such Code is amended by
			 inserting after paragraph (20) the following new paragraph:
				
					(20)Mass public
				transportation expensesThe deduction allowed by section
				224.
					.
			(c)Clerical
			 amendmentThe table of sections for part VII of subchapter B of
			 chapter 1 of such Code is amended by redesignating the item relating to section
			 224 as an item relating to section 225 and by inserting before such item the
			 following new item:
				
					
						Sec. 224. Mass public transportation
				expenses.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			
